March 02, 2007


Mr. Roger Lee
Gibson & Hotchkiss, Roach & Davenport
807 8th Street, 8th Floor
Wichita Falls, TX 76301
Mr. Daniel L. Schaap
Underwood Wilson Berry Stein & Johnson
P. O. Box 9158
Amarillo, TX 79105-9158

RE:   Case Number:  06-0212
      Court of Appeals Number:  07-03-00537-CV
      Trial Court Number:  22,296

Style:      JACK N. VARNER AND JOYCE L. VARNER
      v.
      JOSE L. CARDENAS AND GLORIA CARDENAS

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Peggy Culp  |
|   |Ms. Brenda      |
|   |Peterson        |